Per Curiam.
Ejectment for an undivided half of a farm in China, St. Clair county.
The plaintiff’s father being owner, devised the undivided half of the farm in question to his wife, in fee, and declared in the will that the plaintiff, who was his daughter, should be maintained out of tbe share so devised to the wife. He also devised the other undivided half to his daughters, Margaret and Jane. Subsequently tbe wife devised tbe balf so given to her, to two other daughters, Susan and Drusilla, in fee, subject to the support of the plaintiff. Susan and Drusilla then entered into an agreement to provide as between themselves for the support of tbe plaintiff, and afterwards tbe former deeded her interest to one Beynolds; the same being tbe north forty acres of the farm, which she had come to hold separately, nnder some partition between her and ber sister Drusilla. At tbe same time sbe united with her husband in a mortgage to Beynolds on other lands to indemnify him against any claim of tbe *149plaintiff under the will. Reynolds, it would seem, conveyed to Rankin, the defendant, and at the same time assigned to him the indemnity mortgage. The defendant went in and now occupies. On the strength of these transactions the plaintiff sued in ejectment, claiming a legal title. The court ruled against the plaintiff, and she brought error.
We are all of opinion that the court decided correctly. We cannot find in the record any evidence of a legal interest of the plaintiff in the premises in question, or any evidence of legal title to the possession.
The judgment should be affirmed, with costs.